Opinion filed October 8, 2020




                                               In The

            Eleventh Court of Appeals
                                           ___________

                                     No. 11-20-00187-CR
                                        ___________

                            XAVIER POWELL, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 268th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 08-DCR-048857


                          MEMORANDUM OPINION
        Appellant, Xavier Powell, filed a pro se notice of appeal from an agreed order
granting his motion for forensic DNA testing. See TEX. CODE CRIM. PROC. ANN.
ch. 64 (West 2018). We dismiss the appeal.1



        1
        We note that this appeal was transferred to this court from the First Court of Appeals pursuant to
a docket equalization order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
        Although Appellant filed a pro se notice of appeal, the documents on file in
this case indicate that Appellant is represented in this DNA matter by appointed
counsel. After Appellant’s brief became due, Appellant’s counsel notified this court
that Appellant’s request for DNA testing had been granted and that “the contracted
lab has received the items for testing and is preparing to go forward.” Counsel
indicated that there is nothing for this court to review at this time because
Appellant’s requests for DNA testing had been granted. The trial court’s agreed
order for post-conviction DNA testing and its second agreed order for post-
conviction DNA testing support counsel’s assertion. Upon receiving counsel’s
letter, this court notified the parties that, unless a response showing grounds to
continue was filed on or before September 28, 2020, this appeal may be dismissed.
We have received no response.
        We dismiss this appeal.


                                                                            PER CURIAM


October 8, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2